  6:19-cv-00137-RAW-KEW Document 19 Filed in ED/OK on 11/10/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA


 LINDA C. OLVERA,

        Plaintiff,
                                                   Case No. CIV-19-137-RAW-KEW
 v.

 COMMISSIONER OF THE SOCIAL
 SECURITY ADMINISTRATION,

        Defendant.


              ORDER AFFIRMING DECISION OF THE COMMISSIONER

       On September 9, 2020, the United States Magistrate Judge entered a Report and

Recommendation in the above-referenced case, recommending that this Court affirm the

Commissioner’s decision upholding on appeal the findings of the Administrative Law Judge

(“ALJ”), denying benefits to Plaintiff [Docket No. 17]. No objection has been filed.

       Upon full consideration of the entire record and the issues herein, this court finds that the

Magistrate Judge’s recommendation to affirm the ALJ is well-supported. The ALJ’s decision is

supported by substantial evidence, and the correct legal standards were applied.

       Accordingly, the Report and Recommendation of the United States Magistrate Judge is

hereby AFFIRMED and ADOPTED as this court’s Findings and Order. The decision of the

Commissioner is affirmed.

       IT IS SO ORDERED this 10th day of November, 2020.


                                              _____________________________________
                                              The Honorable Ronald A. White
                                              United States District Judge
                                              Eastern District of Oklahoma
